Citation Nr: 0534445	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2001 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2004 the veteran and his spouse testified 
at a Board hearing in Waco, Texas.  This case was previously 
before the Board and was remanded in December 2004.  

The Board notes that in correspondence received from the 
veteran and his representative in November 2005, the veteran 
appears to raise a claim of secondary service connection 
claim for alcohol abuse and a claim of entitlement to total 
disability based on individual unemployability (TDIU).  These 
matters are hereby referred to the RO for appropriate action.

Finally, the Board notes that in November 2005, the Board 
denied the appellant's motion to advance his appeal on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board initially notes that in November 2005, the Board 
received additional evidence relating to the veteran's claim.  
In his cover letter, the veteran stated that he wanted a 
"DRO" before his claim went any further into the system.  
The Board believes that a reasonable interpretation of the 
veteran's statement is that he is specifically declining to 
waive RO review of the additional evidence.  As such, this 
matter must be remanded to the RO for review of the 
additional evidence.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Additionally, the RO should ask the 
veteran to clarify whether or not he is requesting a DRO 
hearing.

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain clarification 
from the veteran regarding whether or not 
he is requesting a DRO hearing in 
connection with his claim.  

2.  After completion of the above, the RO 
should review the expanded record (to 
include all evidence received subsequent 
to the August 2005 supplemental statement 
of the case) and determine if the benefit 
sought can be granted.  If the issue 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


